Title: To George Washington from Charles Landon Carter, 2 June 1797
From: Carter, Charles Landon
To: Washington, George



Dear Sir
Fredericksb[ur]g June 2d 1797

With diffidence I now address you, in consequence of having failed, after my first Voyage from China, to return the two hundred Dollars you favored me with the Loan of—Be assured, Dr Sir, that I left goods unsold, at the time of my Departure from Philadelphia the second Voyage, & directed that the money arising therefrom should be paid to you, but, the Integrity of my Agent did not prove to be so uncorrupted as I had flattered myself—I have, at this late period, sent by Mr G. Lewis the sum of two hundred Dollars with interest thereon from the 18th March 1795 to the 1st June 1797. That sum has laid the foundation of a pretty fortune, for which I shall ever feel myself indebted to you.
To convince you, that I am gratefully impressed with a sense of your goodness, suffice it to say, that at the time I made application

to you, I had been refused a loan of the same sum by a very near Relation—My Mother joins me in thanks & good wishes for yr wellfare. I am with great respect Dr Sir Yr Obt Servant

Charles L. Carter

